Citation Nr: 1411247	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  03-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial evaluation for cervical spine arthritis prior to January 7, 2000.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

Separate service connection was granted for a neck disability for the period prior to January 7, 2000 in a September 2008 Board decision.  The July 2009 rating decision on appeal implemented the Board decision and assigned a noncompensable initial evaluation for cervical spine arthritis effective from December 10, 1991 to January 6, 2000, and a 20 percent staged initial rating from January 7, 2000.  The Board observes that in his August 2009 notice of disagreement, the Veteran also requested a rating higher than 20 percent for cervical spine arthritis for the period from January 7, 2000.  However, previously, the Board in a December 2005 decision denied the Veteran's claim for a rating higher than 20 percent for the cervical spine disability.  That part of the Board's December 2005 decision that denied a rating higher than 20 percent from January 7, 2000 for the cervical spine disability was affirmed by the Court's memorandum decision in December 2007, and is final.  To the extent that the Veteran wishes to file a new claim for an increased rating for cervical spine arthritis, currently evaluated as 20 percent disabling, such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  Therefore, it is referred to the RO for appropriate action.

In the September 2008 decision, the Board ordered that separate ratings be assigned for the residuals of a head injury, to include headaches, and for a neck condition.  The Veteran and his representative have averred in numerous written submissions that the RO failed to implement the grant of a separate evaluation for headaches contained in the Board decision.  However, the July 2009 rating decision reflects continuation of the assignment of a 10 percent rating from December 10, 1991 for reasiduals of a head injury and neck injury with blurred vision, in addition to separate service connection from December 10, 1991 for cervical spine arthritis.

The RO adjudicated the issues of entitlement to a rating in excess of 50 percent, since January 7, 2000, for migraine headache and entitlement to a rating in excess of 10 percent for residuals of head and neck injury with blurred vision, in a June 2011 rating decision and a June 2012 statement of the case, when in fact, those issues were never claimed by the Veteran.  The Veteran submitted a notice of disagreement to this rating decision in July 2011.  However, the Veteran's disagreement pertaining to his rating for headaches lies with the Veteran's assertion that the RO failed to grant a separate evaluation for migraine headache for the period prior to January 7, 2000.  This is evident from the fact that the Veteran phrased the issue on appeal as entitlement to an effective date of December 10, 1991 for service connection for migraine headache, in his January 2013 brief.  However, the Veteran cannot initiate an appeal on an issue on which the Board already rendered a favorable decision.

Further, although the RO adjudicated the issues of entitlement to a rating in excess of 50 percent, since January 7, 2000, for migraine headache and entitlement to a rating in excess of 10 percent for residuals of head and neck injury with blurred vision, in the June 2012 statement of the case, the Veteran's August 2012 statement, which was filed in lieu of a VA Form 9, shows that he is not appealing those issues at all.  As the Veteran expressed no disagreement as to those issues, they are not currently on appeal.


FINDING OF FACT

Throughout the rating period under appeal, the Veteran's cervical spine arthritis was manifested by pain, productive of no more than slight limitation of cervical spine motion.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no higher, for cervical spine arthritis, prior to January 7, 2000, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (in effect prior to September 26, 2003). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's disagreement with the initial disability rating assigned to his cervical spine arthritis following the grant of separate service connection for the period prior to January 7, 2000 does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A report of a September 1992 VA neurology examination addressing the clinical findings as to the Veteran's cervical spine disability is also of record.  As the rating period for consideration is limited to the period prior to January 7, 2000, obtaining any additional VA examination would serve no useful purpose in this matter.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran).  Thus, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for cervical spine arthritis is in effect from December 10, 1991 and a noncompensable initial evaluation is assigned prior to January 7, 2000 under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290-5010 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

Disabilities of the spine are rated pursuant to 38 C.F.R. § 4.71a.  The rating criteria for intervertebral disc syndrome (IVDS) changed effective September 23, 2002, and the rating criteria for all disabilities of the spine, to include arthritis, changed effective September 26, 2003.  As the amended regulations expressly provide for an effective date, and do not allow retroactive application, the claim will be adjudicated only under the former criteria for the entire rating period on appeal, which is prior to the effective dates of the new diagnostic codes.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the criteria in effect for the period from December 10, 1991 to January 6, 2000, the potentially applicable diagnostic codes for rating musculoskeletal cervical spine disabilities were 38 C.F.R. § 4.71a, Diagnostic Code 5287, for ankylosis of the cervical spine and Diagnostic Code 5290, for limitation of motion of the cervical spine.  Diagnostic Code 5293 is not applicable because IVDS was not shown during the rating period.

Under Diagnostic Code 5287, favorable ankylosis of the cervical spine warrants a 30 percent evaluation, and unfavorable ankylosis of the cervical spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (in effect prior to September 26, 2003).

Under Diagnostic Code 5290, which evaluates the severity of limitation of cervical spine, a 10 percent evaluation is warranted for slight limitation of cervical spine motion.  A 20 percent evaluation is warranted for moderate limitation of cervical spine motion.  A 30 percent evaluation is assigned for severe limitation of cervical spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (in effect prior to September 26, 2003).

Although the criteria under Diagnostic Code 5290 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rate spine disabilities under the old criteria.

The current version of the regulations provide for VA compensation purposes that, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the cervical spine is 340 degrees.

Service treatment records reflect that the Veteran was examined after a motor vehicle accident in October 1991 and complained of neck pain and mild tenderness diffusely on the neck.  He was found to have a normal range of motion, but with spasms and catching.  X-ray of the cervical spine was normal.

A September 1992 VA neurology examination report noted that the Veteran's neck was injured in the October 1991 accident, but X-ray taken at that time was normal.  The Veteran reported that there was stiffness and limited motion in his neck and that the neck pain did not radiate.  The examiner reported there was no limitation of movement of the cervical spine on flexion or turning of the head to the left or right.  The range of motion on extension was from 0 to 35 degrees.  All movements of the cervical spine appeared to be done rather stiffly, according to the examiner.  There was tenderness on palpation of the cervical paravertebral muscles and adjacent shoulders.  The diagnoses were residual of a head and neck injury, with residual whiplash injury to the neck.

In a May 2009 written statement, the Veteran indicated that the October 1991 whiplash injury to his cervical spine due to the in-service motor vehicle accident required him to wear a cervical collar for several weeks and that he was placed on a light duty military work status.  He reported that he experienced severe pain, muscle spasm, and limited extension of the cervical spine.  He believes that the accident materially altered the structural component of his cervical spine.

After consideration of the pertinent evidence of record, the Board concludes that an initial evaluation of 10 percent is warranted for the Veteran's cervical spine disability prior to January 7, 2000, based on limitation of cervical spine motion and painful motion.  See 38 C.F.R. § 4.59 (providing that with or without arthritis, actually painful, unstable or mal-aligned joints warrant at least a minimum compensable rating); Burton v. Shinseki, 25 Vet. App. 1 (2011).  To that effect, the evidence during the rating period under appeal showed that the Veteran reported neck pain and stiffness productive of limitation of cervical spine motion.  The September 1992 VA neurology examiner reported that on objective examination, extension of the Veteran's cervical spine motion was limited from 0 to 35 degrees.

However, the Board finds that an initial evaluation in excess of 10 percent is not warranted because the evidence demonstrates no more than slight limitation of cervical motion.  During the rating period under appeal, there was no limitation of motion of the cervical spine on flexion, or left and right lateral flexion.  The Veteran's limitation of cervical motion was only limited to extension, which was shown to be from 0 to 35 degrees out of the normal range of extension from 0 to 45 degrees; his cervical spine had a combined range of motion of 330 degrees out of the normal 340 degrees.  Given the fact that the Veteran retained significant motion with less than 5 percent of the combined range of motion limited, the Board finds his limitation of cervical motion to be no more than slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  Additionally, as there clearly was motion, the medical evidence of record simply does not show the favorable or unfavorable ankylosis of the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5287 (in effect prior to September 26, 2003); see Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").

The Board's finding above considered the Veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The Veteran reported severe pain, muscle spasm and stiffness associated with his neck pain, and that his pain limited his ability to move.  Indeed, at the September 1992 VA neurology examination, the Veteran was shown to have stiffness during the range of movements.  The Veteran's statements in regard to severe neck pain are competent and credible evidence of his cervical spine symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Thus, joint pain alone, but without evidence of additional decreased functional ability, does not warrant a higher rating.  The September 1992 VA examiner took pain and stiffness into account but no additional limitation in range of motion loss was noted.  In the absence of evidence showing that the Veteran experienced pain or other symptoms which caused additional functional loss approximating the criteria for a rating higher than 10 percent, increased rating on this basis is not warranted.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. a 38-43.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

With respect to the first prong of Thun, the schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's cervical spine disability.  See Thun, 22 Vet. App. at 115.  The Veteran's cervical spine disability is evaluated by rating criteria, which account for limited motion and ankylosis, taking into account any additional functional loss caused by pain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5287 and 5290 (in effect prior to September 26, 2003).  The Veteran's cervical spine disability was manifested by pain, stiffness, muscle spasms, and limitation of motion.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his cervical spine disability that have been unaccounted for by the schedular rating assigned herein.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's cervical spine disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

This issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected cervical spine disability, the evidence is against the assignment of ratings in excess of 10 percent for the Veteran's cervical spine disability at any time during the rating period on appeal.  As such, staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As to the Veteran's post-service employment history, an April 2009 VA examination report reflects that after the Veteran was discharged from service in December 1991, he stayed at his parents' house and did nothing for two years; however, then he went to college for 3 years and obtained a bachelor's degree.  Thereafter, he held various jobs as a GED class teacher, salesperson and a federal employee prior to January 7, 2000.  While there was a period of two years with no vocational activity, the evidence does not demonstrate that the Veteran's cervical spine disability prevented him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

As the preponderance of the evidence is against assigning a disability rating higher than that assigned herein for the Veteran's service-connected cervical spine disability, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an initial evaluation of 10 percent, but no higher, for cervical spine arthritis is granted, prior to January 7, 2000.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


